DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to the applicant’s arguments filed on 07/28/2022 wherein claims 1-3, and claim 9 are amended. No new claims have been added. Accordingly, claims 1-9 are pending now.
Response to Arguments
Applicant’s arguments, filed on 07/28/2022 with respect to the rejections of claim 1, 2,  and 5-9 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, with respect to the indefiniteness rejections of claims 4, and 9, the applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Therefore, these rejections have been maintained. Furthermore, upon further consideration, new grounds of rejection have been made in view of the amendments of claim 1.
Applicant’s arguments, filed on 07/28/2022 with respect to the prior art rejections of claims 1-9 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made in view of the amended limitations.
Applicant’s arguments, filed on 07/28/2022 with respect to some of the rejections of claim 1-9 under 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
“the other automated guided vehicle”: there is insufficient antecedent basis for this term in the claim, rendering the metes and bounds of the claim indefinite;
Claims 2-8 depend from claim 1, include all of its limitations and do not cure its deficiencies, rendering them rejected under the same rationale.
Claim 4:
“the storage section acquires the information”: claim 3, from which this claim depends recites that the storage section stores the information, so it is unclear if the acquiring of the information by the storage section is an additional step that claim 4 is introducing (storing then acquiring or vice versa) or it is assuming the storing and acquiring of the information refer to the same consequence (i.e. storing information is the same as acquiring information).
Claim 9:
“the multiple automated guided vehicles from interfering with each other on the traveling path: this limitation is indefinite because it is unclear what “interfering with each other” specifically refers to, interfering with each other may refer to colliding with each other, passing past by each other, communicating with each other, etc… thus the metes and bounds of the claim are indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HAMADA (JP2017117328A) in view of Chan (CN-107608323-A; Examiner relied on English Translation attached) and POOLE (WO-0223296-A1).
Regarding claims 1 and 9, HAMADA discloses:
an automated guided vehicle which travels on a traveling path by loading at least one of a member required for a production work, in which production equipment produces a product, and a production tool detachable to the production equipment (Fig. 1; [0014]: “a loading machine 10 for mining mineral and top soil loading on a transport vehicle is operated”; the automated guided vehicle comprising: 
a drive configured to move the automated guided vehicle ([0045]; [0055]-[0056]: mentioning the rotation of the wheels by default means the vehicle has wheels to move), 
a marker detector configured to detect location markers ([0042]: “a vehicle position acquisition unit 102 that calculates the current position and traveling direction of the vehicle and a link where the vehicle is located A vehicle position link acquisition unit 103, a node designated as an arrival time”; the link where vehicle A is located, and the arrival node are broadly interpreted to be location markers), 
a communicator configured to transmit and received communications ([0009]: “A control side communication device that receives the position information from each of the mining machines and transmits the operation control information to each mining machine”); and 
a controller configured to control the drive ([0041]: “And a travel control device 200 that performs autonomous driving of the vehicle to run the vehicle in an unmanned state”)
which shares at least a portion of the traveling path with another automated guided vehicle (Fig. 1: Intersection 65; [0016]: “there is an intersection where a plurality of roads intersect. The intersection here includes an intersection 65 a of crossroads and a junction 65 b of a plurality of roads. The mining machine operation management system 1 has one characteristic in that traffic control at an intersection is performed”); 
wherein a traveling priority is variably set based on a work priority determined from a status of the production work ([0017]: “A vehicle state acquiring section 314 capable of acquiring a state such as a working state, a destination, a vehicle specification, etc., a collision estimating section 315 for estimating whether a collision or a near miss at an intersection in the mining occurs or not, and the vehicle state acquiring section 314 A priority order determining unit 316 for determining a priority order of the vehicles on the basis of the obtained state of each vehicle, a time to determine arrival time at the intersection to avoid the estimated collision or near miss”), and 
when the traveling priority of the automated guided vehicle is higher than a traveling priority of the another automated guided vehicle, the automated guided vehicle is prioritized for traveling on the traveling path ([0034]-[0036]).
However, HAMADA does not explicitly state a traveling priority is variably set based on a work priority determined from a status of the production work of the product nor states the controller controls the driver to move the automated guided vehicle on the path before the other automated guided vehicle. 
On the other hand, Chan teaches a traveling priority is variably set based on a work priority determined from a status of the production work of the product (P. 1, Line 52; P. 2: Lines 60-61).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the Chan reference and estimate the work priority based on the loading time. Doing so would enable a more accurate estimation of the arrival time of the vehicle to the intersection, and thus better control the passage of the vehicles without causing collisions between the vehicles when they arrive at a similar or close time.
Furthermore, POOLE teaches the controller controls the driver to move the automated guided vehicle on the path before the other automated guided vehicle (Fig. 1, Page 8, Lines 14-24: “System 10 comprises a towing vehicle 20, one or more tow 15 frames 30, and an automated vehicle 40. System 10 may also comprise additional components to aid in the transport of automated vehicles 40 to a desired destination. The towing vehicle 20 is operated so as to lead an automated vehicle 40 to a desired destination. More specifically, the towing vehicle 20 is driven on a path to the desired destination while the automated vehicle 40 follows behind the towing vehicle 20.”)
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the POOLE reference and control the driver to move the automated guided vehicle on the path before the other automated guided vehicle. Doing so would enable one vehicle to follow the other based on their priority to better control the passage of the vehicles without causing collisions between them if they arrive at a similar or close time.
Regarding claim 2, HAMADA discloses:
the automated guided vehicle wherein a production management device that ascertains the status of the production work determines work priorities of the multiple automated guided vehicles and sets traveling priorities of the multiple automated guided vehicles (Fig. 1; Control Station 30; [0015]; [0017]: control station 30 includes sections to perform the recited functions) and 
when the multiple automated guided vehicles are scheduled to enter a part of the traveling path together, the production management device issues a command, which is relating to an availability for an entry into the part of the traveling path, to the multiple automated guided vehicles, based on the set traveling priority ([0020]: “The traveling permitted section setting unit 313 sets a partial section of the route generated for the target vehicle of the traveling permitted section setting process as a section (hereinafter referred to as "traveling permitted section") permitted to travel only for the target vehicle . The set travel permitted section is transmitted from the control side communication device 50 to the target vehicle via the wireless communication line”; [0021]; [0026]), and 
wherein in the automated guided vehicle the communicator is configured to receive the command by communicating with the production management device (Fig. 1: Communication stations 41-1, 41-2, and 41-3; [0015]; [0020]); and 2Docket No. 529978US Preliminary Amendment
the controller is configured to control based on the command whether the entry into the part of the traveling path is executed ([0027]: “for example, the display in the driver's seat may display the target speed”; [0041]; [0074]-[0076]).  
Regarding claim 5, HAMADA does not explicitly state the work priority is determined based on a time to require the member or the production tool to be loaded.
On the other hand, Chan teaches the work priority is determined based on a time to require the member or the production tool to be loaded (P. 1, Line 52; P. 2: Lines 60-61).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the Chan reference and estimate the work priority based on the loading time. Doing so would enable a more accurate estimation of the arrival time of the vehicle to the intersection, and thus better control the passage of the vehicles without causing collisions between the vehicles when they arrive at a similar or close time.
Regarding claim 6, HAMADA discloses the work priority is determined based on a production order of multiple products ([0061]; [0062]: load specification, topsoil versus empty).  
Regarding claim 7, HAMADA discloses the work priority is determined based on a degree of importance of a traveling purpose of the automated guided vehicle ([0061]: urgency of work; [0074]-[0076]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over HAMADA, Chan, and POOLE, in further view of Morimoto (US20170192438A1).
Regarding claim 3, HAMADA discloses:
•	the automated driving vehicle further comprising a storage section configured to store information about the work priority ([0041]-[0042]) and an interference avoider configured to, when the automated guided vehicle and the another automated guided vehicle are scheduled to enter the part of the traveling path together, control based on a comparison result whether an entry into the part of the traveling path is executed ([0041]-[0059]); and discloses:
•	mutually comparing the information about the work priorities by communicating with the another automated guided vehicle to determine a level of a traveling priority of the automated guided vehicle itself ([0017]). 
However, HAMADA does not explicitly state the automated driving vehicle comprises a determinator configured to mutually compare the information about the work priorities by communicating with the another automated guided vehicle to determine a level of the traveling priority of the automated guided vehicle itself.
On the other hand, Morimoto teaches the automated driving vehicle comprises a determinator configured to mutually compare the information about the work priorities by communicating with the another automated guided vehicle to determine a level of the traveling priority of the automated guided vehicle itself ([0007]; Fig. 6, [0054]; [0055]: priority determining unit 132).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the Morimoto reference and perform the priority determination and comparison on-board the automated driving vehicle. Doing so, enables the own automated driving vehicle to better consider its own conditions and measurements (absolute and relative location for example) in evaluating its own priority level.
Regarding claim 4, HAMADA discloses the storage section acquires the information about the work priority by communicating with a production management device that ascertains the status of the production work ([0043]).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HAMADA, Chan, and POOLE in further view of GOTO (JP2005216971A; Examiner relied on English Translation attached)
Regarding claim 8, HAMADA does not explicitly state the production equipment is a board work machine and the product is a board.
On the other hand, GOTO teaches state the production equipment is a board work machine and the product is a board (Abstract).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the GOTO reference to have the production equipment be a board machine and the product be a board. This will enable the system described in the body of claim 1 to be applicable to a wide range of working vehicles including those that boards as their product lines. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669